MacLean, J.
Upon evidence ample therefor, the learned justice below determined that the plaintiff had rendered work, labor and services and furnished material upon certain premises, under an agreement with the defendant, who testified that he had informed the plaintiff that he was not the owner, but the attorney for the owner of the premises. Inasmuch as the 'defendant did not disclose the name of his principal, his contention against personal liability was ineffectual. Argersinger v. Macnaughton, 114 N. Y. 535; Nelson v. Andrews, 19 Misc. Rep. 623.
Freedman, P. J., and Leventritt, J.; concur.
Judgment affirmed, with costs.